UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-6 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 File No.033-42133 Pre-Effective Amendment No. o Post-Effective Amendment No. 28 þ and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 File No.811-04460 Amendment No. 145 þ (Check appropriate box or boxes.) NATIONWIDE PROVIDENT VLI SEPARATE ACCOUNT 1 (Exact Name of Registrant) NATIONWIDE LIFE INSURANCE COMPANY OF AMERICA (Name of Depositor) 1000 Chesterbrook Blvd., Berwyn, Pennsylvania 19312 (Address of Depositor's Principal Executive Offices)(Zip Code) Depositor's Telephone Number, including Area Code (302) 452-4000 Kathy R. Richards, Associate Vice President and Secretary, One Nationwide Plaza, Columbus, Ohio 43215 (Name and Address of Agent for Service) Approximate Date of Proposed Public Offering May 1, 2009 It is proposed that this filing will become effective (check appropriate box) oimmediately upon filing pursuant to paragraph (b) þon May 1, 2009 pursuant to paragraph (b) o60 days after filing pursuant to paragraph (a)(1) oon (date) pursuant to paragraph (a)(1) If appropriate, check the following box: othis post-effective amendment designates a new effective date for a previously filed post-effective amendment. Title of Securities Being Registered Individual Flexible Premium Adjustable Variable Life Insurance Policy Options Plus INDIVIDUAL FLEXIBLE PREMIUM ADJUSTABLE VARIABLE LIFE INSURANCE POLICY ISSUED BY NATIONWIDE LIFE INSURANCE COMPANY OF AMERICA
